 1 NICHOLAS A. TRUTANICH
   United States Attorney
 2 District of Nevada
   Nevada Bar No. 13644
 3
   BRIANNA SMITH
 4 Assistant United States Attorney
   Nevada Bar No. 11795
 5 501 Las Vegas Blvd. So., Suite 1100
   Las Vegas, Nevada 89101
 6 (702) 388-6336
   brianna.smith@usdoj.gov
 7
   Attorneys for Respondents Chad Wolf,
 8 William P. Barr, and Laura McNeer

 9
                                UNITED STATES DISTRICT COURT
10                                   DISTRICT OF NEVADA
11
         Griselda Negrete Vargas,                      Case No. 2:19-cv-02135-KJD-DJA
12
                      Petitioner,
13                                                     Proposed Stipulation and Order to
              vs.                                      Extend Deadline for Respondents’
14                                                     Response to Amended Petition for
                                                       Habeas Corpus (ECF No. 6)
15       Chad Wolf, Acting Secretary of the United
         States Department of Homeland Security;
16       William P. Barrm Attorney General of the
         United States; Laura McNeer, Salt Lake City
17       Field office Director, Enforcement and
         Removal Operations, U.S. Immigration and
18       Customs Enforcement; And Brian Koehn,
         Nevada Southern Detention Center Warden,
19
                      Respondents.
20

21

22            Petitioner Griselda Negrete Vargas and Respondents, through counsel, hereby

23 stipulate as follows:

24            1.     Respondents’ current deadline to respond to Petitioner’s Petition for Habeas

25 Corpus 1 is January 6, 2019;

26

27

28
     1
         The Petition was amended at ECF No. 6.
 1         2.     Due to the holidays and the constitutional issues involved in the Petition, the
 2   parties have agreed to extend the deadline for Respondents to respond to the Amended
 3   Petition for Habeas Corpus (ECF No. 6) to January 10, 2020.
 4         3.     This stipulation is made in good faith and not for the purpose of delay.
 5         Respectfully submitted this 6th day of January 2020.
 6
     LAW OFFICE OF                              NICHOLAS A. TRUTANICH
 7
     SYLVIA L. ESPARZA                          United States Attorney
 8

 9   /s/ Sylvia L. Esparza                      /s/ Brianna Smith
     SYLVIA L. ESPARZA, Esq.                    BRIANNA SMITH
10   Attorney for Petitioner                    Assistant United States Attorney
11

12

13

14
                                                IT IS SO ORDERED:
15

16

17
                                                KENT J. DAWSON
18                                              UNITED STATES DISTRICT JUDGE

19                                                          January 8, 2020
                                                DATED:
20

21

22

23

24

25

26

27

28
                                                  2
